Citation Nr: 0408348	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  92-15 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for prostatic 
disability.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on extended active duty from September 
1950 to June 1952 and on active duty for training from August 
1957 to December 1957.  The veteran also served during 
various periods of active duty for training and full-time 
training duty between January 1961 and December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California.  This matter has previously been 
before the Board in July 1993, August 1995, and March 1997.  
On each occasion, the Board remanded the claim for further 
evidentiary development.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish his claim; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  Hypertension was not present during active service or 
manifested within one year thereafter, and is not otherwise 
related to such service. 

3.  The medical evidence does not demonstrate that the 
veteran has a prostatic disability, which is causally or 
etiologically related to his military service.  

4.  Bilateral hearing loss was not present during active 
service or manifested within one year thereafter, and is not 
otherwise related to such service.

5.  Tinnitus was not present during active service or 
manifested within one year thereafter, and is not otherwise 
related to such service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service, and incurrence of hypertension may not be presumed.  
38 U.S.C.A. §§ 1101,1110, 1112, 1131 (West. 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).

2.  A prostatic disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West. 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003).  

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and incurrence of bilateral hearing loss 
may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 
(West. 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2003).

4.  Tinnitus was not incurred in or aggravated by active 
service, and incurrence of tinnitus may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West. 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2003).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board conducted a detailed 
review of the claims folder and finds that the RO has 
fulfilled or surpassed the requirements of the VCAA in this 
matter.  The Board finds that numerous documents provided to 
the veteran, including the October 1991 and September 1994 
rating decisions, the January 1992 Statement of the Case 
(SOC), and Supplemental SOC's in November 1994, June 1996, 
April 2003, and July 2003, have satisfied the requirement at 
§ 5103A of VCAA in that they clearly notify him of the 
evidence necessary to substantiate his claim.  

By letter dated in April 2001, the RO informed the veteran of 
how responsibilities in developing the record are divided in 
accordance with the VCAA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The letter also advised the veteran 
that he had a period of approximately 60 days to send in 
additional information.  The letter states, "If the 
information or evidence is received within one year from the 
date of this letter, and we decide that you are entitled to 
VA benefits, we may be able to pay you from the date we 
received your claim.  If the information or evidence is not 
received within one year from the date of this letter, and we 
decide that you are entitled to benefits, we can only pay you 
from the date we receive the evidence."  This clearly and 
correctly expresses the veteran's rights in this case.

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  However, provisions of the Veterans 
Benefits Act of 2003 now allow VA to complete decisions prior 
to the one year appeal period under 38 U.S.C.A. § 5103(b)(1).  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(b)(3)).  This provision was made 
retroactively effective from November 9, 2000.  Id. at 
§ 701(c).

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The veteran's initial 
denial occurred years before the enactment of the VCAA.  

The Court's decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Regarding the first 
requirement, the veteran's Guard records appear incomplete 
and no records from active service have been associated with 
the file, as the latter have been presumed destroyed by fire.  
The RO sent six requests to the Guard to obtain all the 
veteran's records.  The National Personnel Records Center 
(NPRC) indicated in April 1997 that all available service 
medical records had been furnished in October 1990 and there 
were no additional medical records.  The RO sent a sixth 
request for Guard records in May 2003.  The RO informed the 
veteran in a May 2003 letter that it had made five 
unsuccessful requests to obtain his Guard records and that 
the RO would proceed without them in 30 days.  Based on 
information provided by the veteran, the RO also requested 
records of specific treatment at Aberdeen Proving Grounds in 
1957.  NPRC reported that no search was possible, as there 
was no medical facility at Aberdeen Proving Grounds at that 
time.  The number of requests to the Guard and negative 
responses from NPRC indicates that further attempts to obtain 
the records would be futile.  

The April 2001 assistance letter informed the veteran that VA 
would make reasonable efforts to obtain certain types of 
records, such as medical records and employment records.  As 
stated above, the letter also informed the veteran of what he 
was expected to provide.  Although the letter does not 
specifically request "any relevant evidence you have in your 
possession" or words to that effect, it clearly delineates 
what evidence was needed, i.e., evidence of "an injury in 
military service or a disease" or a "presumptive 
condition," "a current physical or mental disability," and 
"a relationship between your current disability and an 
injury, disease, or event in service." 

The RO has provided the veteran with a thorough VA 
examination.  As outlined above, there is no indication of 
outstanding Federal Government records that are available.  
There is no indication of other outstanding records that have 
been identified by the claimant.  

Based on the above analysis, there is no indication in this 
case that any further notification or assistance would 
produce evidence that would change the Board' s decision and, 
therefore, any error for noncompliance with the notice 
provisions of the VCAA is harmless.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.   See Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2001) (The "harmless error doctrine" is 
applicable when evaluating VA 's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In addition, as 
the appellant has been provided with the opportunity to 
present evidence and arguments on his behalf and availed 
himself of those opportunities, appellate review is 
appropriate at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
or cardio-vascular diseases, including hypertension, become 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training. 
38 C.F.R. § 3.6 (2002). A part of 38 C.F.R. § 3.6 was revised 
effective July 31, 2002.  However, the revision merely 
removed the definition of the term "covered disease" from 
38 C.F.R. § 3.6(a) and added the following language to 38 
C.F.R. § 3.6(e): "For purposes of this section the term 
covered disease means any of the following: (i) An acute 
myocardial infarction; (ii) a cardiac arrest; (iii) a 
cerebrovascular accident."

As his appeal was pending at the time the applicable 
regulations were amended, the veteran is entitled to 
consideration under whichever set of regulations--old or new 
that is more beneficial to the veteran.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991). In this case, the change in 
regulation is liberalizing, in that it adds three diseases, 
which if one occurs during active or inactive duty for 
training, a veteran may be service connected for it.  
However, the revision has no effect on the decision of the 
Board, as it does not pertain to this veteran's claims since 
he does not have or claim to have one of the "covered" 
diseases during a period of service.  

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. § 3.102 (2003).

Service medical records show the veteran underwent an 
appointment physical examination in September 1960, which 
revealed no defects or diagnoses.  Blood pressure was taken 
sitting and standing and was 116/80 and 126/88 respectively.  
Hearing was 15/15 in whispered voice bilaterally.  No 
audiometric evaluation was indicated.  Medical history shows 
that the veteran denied any pertinent medical history.  The 
veteran underwent periodic physical examinations in October 
1972 and July 1980, and a promotion physical examination in 
February 1976.  At the time of each examination, the veteran 
described his health as "good" or "excellent" and he 
denied any pertinent medical history, including hearing loss 
and high blood pressure.  Clinical evaluations on each of 
these occasions were normal with no defects or diagnoses 
noted.  In October 1972, the veteran's blood pressure reading 
was 142/90.  Blood pressure reading was 120/80 in February 
1976.  In July 1980, blood pressure readings were taken 
sitting, recumbent, and standing and were 120/90, 120/80, and 
120/90 respectively.  Audiometric evaluations in October 1972 
and February 1976 showed the same results, as follows:  pure 
tone thresholds of zero decibels at 500, 1000, 2000 Hz 
bilaterally and at 4000 Hz on the left; the pure tone 
threshold on the left at 4000 Hz was 10 dB.  No audiometric 
evaluation is documented in July 1980; a hearing evaluation 
indicated 15/15 bilaterally in whispered and spoken voice.  

Treatment records show blood pressure was 142/96 in September 
1975 when the veteran was treated for trauma to his left eye.  
Blood pressure was 130/80, 122/84, and 102/62 when the 
veteran received treatment for his left great toe in June 
1984.  Blood pressure was 152/100 during a follow-up visit in 
July 1984.

A physical examination for Warrant Officer in October 1984 
showed blood pressure at 142/90.  An audiometric evaluation 
showed the following results: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
5
20
LEFT
10
10
10
30
35

No pertinent defects or diagnoses were noted.  The veteran 
indicated his health was good and he denied hearing loss and 
high blood pressure.

The veteran underwent a VA compensation and pension physical 
examination (C&P exam) in July 1990.  Recorded medical 
history and current complaints were limited to trauma to his 
eyes.  Blood pressure was taken sitting, recumbent, and 
standing, and was 190/115, 160/100, and 160/100 respectively.  
Examination of the prostate indicated it was 15-20 cm 
(centimeters) in size and it felt benign.  The pertinent 
diagnosis was hypertension.

VA treatment records from West Los Angeles indicate the 
veteran began taking Lisonopril in January 1991.

M.R., M.D. indicated in February 1991 that he has been the 
veteran's physician for 30 years and the veteran had 
demonstrated unstable blood pressure with hypertension over 
the past five years.  At that time, Dr. R. stated the veteran 
was currently taking Lisonopril 5 mg (milligrams) daily and 
was on a low salt diet, which resulted in good control of the 
veteran's blood pressure.  However, he indicated that the 
veteran complained of ringing in his ears and headaches at 
times.

In June 1991, the veteran underwent audiological evaluation 
at a VA facility.  He reported he required repetition of 
speech and had a tendency to speak loud.  He indicated a long 
history of noise exposure in the military, e.g., heavy 
equipment, tanks, and riveting.  He stated he had tinnitus 
bilaterally, but primarily on the left.  He denied vertigo 
and otorrhea.  The results of the audiological evaluation, 
which were plotted on a graph, showed two results for each 
ear.  The impression was the patient was very inconsistent in 
responding to pure tone thresholds-even best estimate is 
significantly poorer than the SRTs (speech reception 
thresholds) bilaterally.  Word recognition at a moderate 
level was excellent on the right ear and good on the left.  A 
retest a few days later showed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
35
45
60
LEFT
30
40
40
60
60

Speech audiometry was not performed.  The impression was 
right ear mild to moderate sensorineural hearing loss; left 
ear mild to severe sensorineural hearing loss; and bilateral 
test/retest reliability good today-still somewhat 
inconsistent with electroacoustic measures.

Treatment records from K.R., M.D., dated between November 
1991 and April 1992 note that the veteran has not taken 
Lisonopril.

The veteran testified in a travel Board hearing in August 
1992.  His testimony indicates as follows:

The veteran had exposure to noise in service through small 
caliber weapons and "the big force."  The main exposure, 
however, came from "use of impact-impact wrenches to break 
the track."  Use of the wrenches in tin metal buildings 
resulted in the ringing ricocheting back to you.  (Transcript 
(T.) at p. 8).  The ringing in the ears started sometime 
around 1975 and 1980.   The veteran was 100 feet or less in 
distance from the blast of 105 artillery.  The blast caused 
his ear to ache severely.  He saw an audiologist at the VA in 
1990 or 1991.  (T. at p. 9).

Each time he had a physical or sought treatment in the 
service, the provider told him that his blood pressure was 
high.  When he sought treatment for a toe injury, the 
provider told him he would have to come back or be 
hospitalized, because his blood pressure was too high.  (T. 
at p. 11).  The veteran's hypertension is currently treated 
at VA Medical Center (VAMC) Wadsworth.  (T. at p. 12).  
Hypertension began in 1960.  (T. at p. 19).

The veteran was first told he had a problem with his prostate 
while he was in Seoul, Korea.  (T. at p. 13).  He had burning 
symptoms.  He was treated with antibiotics, but the symptoms 
would recur about once a year.  The prostate was checked 
during all reenlistment physicals.  (T. at p. 14).  The 
examiners told the veteran at one time that his prostate was 
inflamed.  After service, his doctor examined him and placed 
him on medication.  They discussed surgery, but the doctor 
wanted to try medication first.  (T. at p. 15).  The veteran 
served in the Guard from 1952 to 1985.  (T. at p. 16).  
During this period the veteran's full time position was 
civilian technician.  The veteran was exposed to noise from 
the impact wrenches during his civilian service too, but not 
as much, because he worked inside an office as a supervisor.  
Noise exposure from weapons training was exclusively during 
military training.  (T. at pp. 18-19).

VAMC Sepulveda treatment records show in March1991 that the 
veteran's blood pressure was taken in the course of treatment 
for trauma to the left leg.  The reading was 189/99.  The 
pertinent diagnosis was hypertension.

VAMC West Los Angeles treatment records from August 1991 to 
December 1998 show treatment for hearing, hypertension, and 
prostate.  The veteran had a follow-up visit for hypertension 
in December 1992.  The veteran sought treatment for hearing 
loss and tinnitus on several occasions beginning in August 
1993.  He complained of ears ringing in October 1993.  He 
reported a history of tinnitus initially on the right and now 
the left only for the last five years.  He indicated it was 
getting worse.  The assessment was very low probability of 
acoustic neuroma.  In April 1994, the veteran indicated no 
improvement in his hearing.  He complained of continued 
tinnitus, high pitched.  There was no change with compression 
of bilateral IJ (internal jugular).  The assessment was 
tinnitus.  The veteran underwent an audiologic evaluation in 
May 1994.  The impression was "voluntary responses to pure 
tones suggest a moderate sensorineural hearing loss 
bilaterally; however speech reception thresholds, acoustic 
reflex, and word recognition suggest hearing sensitivity 
significantly better hearing."  The veteran presented in May 
1995 complaining of prostate problems.  He reported a feeling 
of being incomplete emptying and having intermittent stream.  
Following a physical examination, the impression was nodule 
on the prostate and mild obstructive voiding symptoms, and 
impotence.  A prostate biopsy was ordered.   


Hypertension

In order for the Board to meet the requirements of 38 U.S.C. 
§ 7104(d) to provide "reasons or bases" for Board 
decisions, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  Eddy v. Brown, 9 Vet. App. 52 
(1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. 
Brown, 7 Vet. App. 36 (1994).  In the case of possibly 
missing service medical records, as the case is here, the 
Board has a heightened obligation to explain its findings and 
conclusions and consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The veteran contends that he incurred hypertension in service 
or it manifested itself to a compensable degree within one 
year of his expiration of service.  The Court has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of a 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Review of the record indicates that service connection for 
hypertension is not warranted in this case.  In this case, 
the veteran does have a current disability, but there is no 
evidence of the disease in service.  The record is negative 
for any diagnosis of hypertension until the VA examined the 
veteran in 1990, several years after he left the Guard.  
There appear to be isolated, elevated blood pressure 
readings, but there is no evidence that under the individual 
circumstances of those occasions, the readings prompted 
further evaluation for or diagnosis of hypertension.  The 
Board observes that in 1991, Dr. R. indicated a history of 
unstable blood pressure and hypertension over the past five 
years.  However, the veteran does not identify any records 
that substantiate Dr. R's account of medical history and 
there are no records associated with the file that show the 
veteran's blood pressure after October 1984 to July 1990, 
when he underwent a VA C&P examination.   Due to the lack of 
contemporaneous medical documentation, the Board does not 
find Dr. R's statement probative.  In determining whether 
documents submitted by an appellant are credible, the Board 
may consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see 
also Pond v. West, 12 Vet. App. 341, 345 (1999).   In this 
regard, the Board observes that the veteran made no mention 
of hypertension when he filed a VA claim for disability 
compensation in June 1990.  The Board would also note that, 
according to VA treatment records, the veteran did not begin 
taking medication for hypertension (Lisonopril) until January 
1991, one month before Dr. R. wrote his statement and seven 
months after a VA examiner diagnosed hypertension.  The Board 
further notes in this regard, that the veteran did submit 
treatment records from Dr. R., but they began in November 
1991.  Accordingly, the Board concludes the preponderance of 
evidence is against the claim for service connection for 
hypertension.

Prostatic Disability

The veteran has a current diagnosis of a nodule on the 
prostate and mild obstructive voiding symptoms.  Service 
medical records are negative for any complaint pertaining to 
the prostate or obstructive voiding.  The record includes 
reports of service physical examinations in September 1960, 
October 1972 February 1976, July 1980, and October 1984.  
None of the reported results show any pertinent findings.  
Treatment records in service show no "inflamed" prostate or 
prescribed antibiotics, as the veteran testified.  When the 
veteran underwent VA examination in July 1990, there was no 
diagnostic impression of an enlarged prostate or any other 
abnormal finding.  Review of the record indicates that the 
first documented findings or diagnoses of prostate 
"problems" are shown in May 1995.  Thus, the evidence 
neither substantiates chronicity in service nor continuity 
after service.  38 C.F.R. §3.303.  Accordingly, the Board 
finds the preponderance of the evidence is against service 
connection for a prostatic disability.

Hearing Loss

The criteria for disability due to impaired hearing may be 
met in either of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test are less than 
94%.  38 C.F.R. § 3.385 (2003).  With respect to claims for 
service connection for hearing loss, the Court has held that 
the threshold for normal hearing is from 0 to 20 decibels, 
and that higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Review of record indicates that all of the veteran's 
audiometric evaluations and hearing evaluations in service 
showed hearing in the normal range, except the last 
audiometric evaluation in October 1984, which showed some 
hearing loss in the left ear.  The results of the last 
evaluation, however, do not meet the criteria for a hearing 
loss disability under VA regulations.  The Board also 
observes that the veteran consistently denied any hearing 
loss in service, which is consistent with the results of his 
audiometric evaluations in service.  

There is no complaint or diagnosis of a hearing loss 
disability until years after the veteran left service.  
Consequently, the Board cannot conclude that the veteran's 
current hearing loss disability was incurred during service 
or within a year of service expiration, or that events in 
service resulted in continuous manifestation of symptoms of 
hearing loss after service.  The evidence against this claim 
is overwhelming.  Therefore, reasonable doubt is not for 
application.  38 C.F.R. 
§ 3.102.

Tinnitus

Service medical records fail to show any complaint of ringing 
in the ears.  The veteran never indicated any symptoms in 
service and no diagnosis of tinnitus was made.  The first 
documented complaint occurred in the early 1990s, several 
years after the veteran left the Guard.  Consequently, the 
record does not substantiate the occurrence of tinnitus in 
service, nor does it show continuity of symptoms between 
December 1985, when the veteran left service and March 1991, 
when he filed his service connection claim for tinnitus.  The 
preponderance of the evidence is clearly against the claim 
for service connection for tinnitus.  38 C.F.R. § 3.102.


ORDER

Service connection for hypertension is denied.

Service connection for prostatic disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



